DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 09/26/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Nothing in Stern teaches or discloses, a system, comprising, inter alia, “a container ... said container ... contain ... a solution comprising a plurality of droplets; one or more first electrodes ...; one or more second electrodes ...; ... a controller ... configured to: simultaneously (i) activate said one or more first electrodes and said one or more second electrodes to alternate between positive and neutralizing ions ... (ii) using said heat exchange system, change or maintain a temperature of said solution at a predetermined temperature or temperature range ... wherein said predetermined frequency and/or said predetermined temperature or temperature range are sufficient to merge or coalesce said plurality of droplets,” as recited in claim 1 as amended, the examiner disagrees.
As to the contents of the container, Stern discloses in paragraph 12 At least a subset of the plurality of wells can be for holding reagent(s) for biological sample preparation or analysis; in paragraph 162 As shown in FIG. 30C, reagents 3060 (e.g., polymerase, deoxynucleoside triphosphates (dNTPs), and additional primers) may be simultaneously, previously, or subsequently introduced to the sensor chip 3000. In some cases, introduction of the reagents 3060 may be via flow through microfluidic channels associated with the sensor chip, such that the reagents 3060 are contacted with the magnetic beads 3020 via flow. Flowed reagents may be provided and/or removed from the sensor chip 3000 via microfluidic valves and devices described elsewhere herein; and in paragraph 165 Aliquots of reagents 3070 each having a different dNTP (e.g., A, T, C or G) may be introduced in individual cycles…. Therefore, Stern discloses a container (i.e., sensor chip, wells and channels) ... said container ... contain ... a solution comprising a plurality of droplets. 
Additionally, since Stern discloses a plurality of wells/channels for holding respective reagents as implied in paragraph 12. The contents of the plurality of wells/channels depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
As to the one or more first electrodes and one or more second electrodes, Stern discloses in paragraph 157 In another example, a sensor chip may comprise an array of electrodes that can electrostatically trap a carrier having a template nucleic acid at a plurality of the array positions. In another example, a template nucleic acid may be immobilized to a surface of a sensor or surface of array at an array position. Each array position may also comprise one or more electrodes capable of producing electric fields and/or functioning as sensors as described elsewhere herein. Also see paragraphs 159-162. Therefore, Stern discloses one or more first electrodes and one or more second electrodes in electrical communication with a first and second surface of the container.
As to activating said one or more first electrodes and said one or more second electrodes to alternate between positive and neutralizing ions, Stern discloses in paragraph 157 A template nucleic acid molecule associated with a carrier or immobilized to a sensor/array surface at an array position may be clonally amplified prior to sequencing, for example, with the aid of an electric field(s) generated by one or more of the electrodes at the array position. The electric field(s) can concentrate/isolate amplification reagents (e.g., primers, nucleotides, polymerase, etc.) to an array position. Also see paragraphs 159-162. Therefore, Stern discloses one or more first electrodes and one or more second electrodes that are capable of alternating between positive and neutralizing ions.
Additionally, the device disclosed by Stern is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Stern is capable of providing the operating conditions (wherein the predetermined frequency is sufficient to merge or coalesce said plurality of droplets) as listed in the intended use section of the claim. See MPEP § 2114.
As to the operating conditions of the heat exchange system, Stern discloses a heat exchange system in at least paragraph 107, The device of FIG. 10A-C can be used for temperature controlled incubation. Pumps P1-P6 may incubate one to six volumes at a controlled temperature. As illustrated in FIG. 13, this can be accomplished by heating and/or cooling (e.g., resistive heaters or thermoelectric Peltier heat pumps) top and/or bottom surfaces of chips; and in paragraph 170 The present disclosure provides computer control systems that are programmed or otherwise configured to implement methods and systems of the present disclosure. FIG. 26 shows a computer system 2601 that is programmed or otherwise configured to regulate sample processing and/or analysis using microfluidic devices and systems provided herein. The computer system 2601 can regulate various aspects of sample processing, such as, for example, heat flow (e.g., heating or cooling), fluid flow, fluid mixing, fluid separation and reaction (e.g., nucleic acid amplification). Therefore, Stern is capable of providing the operating conditions (wherein the predetermined temperature or temperature range is sufficient to merge or coalesce said plurality of droplets).
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Stern et al. (hereinafter Stern) US 2015/0258544.
Regarding claims 1 and 20, Stern discloses a system, comprising: a container  (i.e., sensor chip, wells, chambers and channels) as discussed in at least paragraphs 12-14, 157 and 159-162, wherein said container comprises a first surface (top/bottom surface) and a second surface(top/bottom surface) substantially opposite from said first surface shown in at least Figs. 21-25, 30A, 30B, 30C and 30D; one or more first sensor electrodes in electrical communication with said first surface as discussed in at least paragraphs 152, 157 and 159-162; one or more first sensor electrodes in electrical communication with said second surface as discussed in at least paragraphs 152, 157 and 159-162; a heat exchange system in at least paragraph 107 in thermal communication with said container (this can be accomplished by heating and/or cooling (e.g., resistive heaters or thermoelectric Peltier heat pumps) top and/or bottom surfaces of chips), also see paragraphs 119-120; and a controller (computer processor 2601) operatively coupled to said one or more first electrodes and said one or more second electrodes and said heat exchange system  as discussed in paragraphs 170-176. Also see paragraph 183. 
As to the contents of the container, Stern discloses in paragraph 12 At least a subset of the plurality of wells can be for holding reagent(s) for biological sample preparation or analysis; in paragraph 162 As shown in FIG. 30C, reagents 3060 (e.g., polymerase, deoxynucleoside triphosphates (dNTPs), and additional primers) may be simultaneously, previously, or subsequently introduced to the sensor chip 3000. In some cases, introduction of the reagents 3060 may be via flow through microfluidic channels associated with the sensor chip, such that the reagents 3060 are contacted with the magnetic beads 3020 via flow. Flowed reagents may be provided and/or removed from the sensor chip 3000 via microfluidic valves and devices described elsewhere herein; and in paragraph 165 Aliquots of reagents 3070 each having a different dNTP (e.g., A, T, C or G) may be introduced in individual cycles…. Therefore, Stern discloses a container (i.e., sensor chip, wells and channels) ... said container ... contain ... a solution comprising a plurality of droplets. 
Additionally, since Stern discloses a plurality of wells/channels for holding respective reagents as implied in paragraph 12. The contents of the plurality of wells/channels depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
As to the one or more first electrodes and one or more second electrodes, Stern discloses in paragraph 157 In another example, a sensor chip may comprise an array of electrodes that can electrostatically trap a carrier having a template nucleic acid at a plurality of the array positions. In another example, a template nucleic acid may be immobilized to a surface of a sensor or surface of array at an array position. Each array position may also comprise one or more electrodes capable of producing electric fields and/or functioning as sensors as described elsewhere herein. Also see paragraphs 159-162. Therefore, Stern discloses one or more first electrodes and one or more second electrodes in electrical communication with a first and second surface of the container.
As to activating said one or more first electrodes and said one or more second electrodes to alternate between positive and neutralizing ions, Stern discloses in paragraph 157 A template nucleic acid molecule associated with a carrier or immobilized to a sensor/array surface at an array position may be clonally amplified prior to sequencing, for example, with the aid of an electric field(s) generated by one or more of the electrodes at the array position. The electric field(s) can concentrate/isolate amplification reagents (e.g., primers, nucleotides, polymerase, etc.) to an array position. Also see paragraphs 159-162. Therefore, Stern discloses one or more first electrodes and one or more second electrodes that are capable of alternating between positive and neutralizing ions.
Additionally, the device disclosed by Stern is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Stern is capable of providing the operating conditions (wherein the predetermined frequency is sufficient to merge or coalesce said plurality of droplets) as listed in the intended use section of the claim. See MPEP § 2114.
As to the operating conditions of the heat exchange system, Stern discloses a heat exchange system in at least paragraph 107, The device of FIG. 10A-C can be used for temperature controlled incubation. Pumps P1-P6 may incubate one to six volumes at a controlled temperature. As illustrated in FIG. 13, this can be accomplished by heating and/or cooling (e.g., resistive heaters or thermoelectric Peltier heat pumps) top and/or bottom surfaces of chips; and in paragraph 170 The present disclosure provides computer control systems that are programmed or otherwise configured to implement methods and systems of the present disclosure. FIG. 26 shows a computer system 2601 that is programmed or otherwise configured to regulate sample processing and/or analysis using microfluidic devices and systems provided herein. The computer system 2601 can regulate various aspects of sample processing, such as, for example, heat flow (e.g., heating or cooling), fluid flow, fluid mixing, fluid separation and reaction (e.g., nucleic acid amplification). Therefore, Stern is capable of providing the operating conditions (wherein the predetermined temperature or temperature range is sufficient to merge or coalesce said plurality of droplets).
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claims 2-5, Stern discloses The microfluidic device can comprise a first channel having a sequence of (n) chambers each having a first volume (v). The first channel can comprise valves at opposing ends of the first channel that fluidically isolate the first channel. Moreover, the microfluidic device can further comprise a second channel in fluid communication with the first channel. The second channel can include at least one second chamber having a total second volume that is at least equal to the total volume of the first channel (n*v). as discussed in at least paragraphs 6-7 and 12-14. Therefore, the microfluidic system of Stern meets the claim as it does not exceed the claimed maximum volume threshold.
Regarding claims 10-12, Stern discloses The device of FIG. 10A-C can be used for temperature controlled incubation. Pumps P1-P6 may incubate one to six volumes at a controlled temperature. As illustrated in FIG. 13, this can be accomplished by heating and/or cooling (e.g., resistive heaters or thermoelectric Peltier heat pumps) top and/or bottom surfaces of chips. Division into two or more heat control zones provides added flexibility for nucleic acid amplification, such as PCR (described below). 
[0108] The device of FIG. 10A-C can be used for nucleic acid amplification, such as PCR. Referring to FIG. 13, reactions occupying one or two pump volumes can be rapidly thermocycled between two temperatures for multiple-step nucleic acid amplification (e.g., two-step PCR) by holding, for example, temperature zone one ("Temp Zone 1) at an annealing temperature (e.g., approximately 65.degree. C.); holding temperature zone three ("Temp Zone 3") at a denaturation temperature (e.g., approximately 95.degree. C.); and transferring the reaction between P1 or P2 (or both) and P5 and P6 (or both). In this case, temperature zone two ("Temp Zone 2") can serve as a thermal isolation region between the temperature zone one and temperature zone three. Alternatively, the three temperature zones may be used for three-step nucleic acid amplification (e.g., three-step PCR) by holding temperature zone two at an intermediate extension temperature (e.g., approximately 72.degree. C.), and appropriately positioning the reaction among pumps P1-P6. Alternatively, the three temperature zones may be maintained at identical temperatures and all three cycled together between annealing and denaturation (or annealing, extension, and denaturation) temperatures. In this case, reactions may either remain stationary or cycle among pumps P1-P6. See paragraphs 107-108. Therefore, the system of Stern can maintain a temperature or temperature range of at least 30 degrees Celsius (°C), 50 degrees Celsius (°C), and 60 degrees Celsius (°C).
Claims 6-8 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stern US 2015/0258544 as applied above to claims 1-5, 10-12 and 20.
Regarding claims 6-8, Stern does not explicitly disclose the claimed frequencies. However, Stern does disclose (System components, such as solenoid valves, magnet actuator, and heaters can all be controlled by a computer. In some cases, the computer may run LabView software that includes a script interpreter capable of reading text files containing commands for solenoid valves and chip subsystems) as discussed in paragraphs 120-121, also see paragraphs 170-176.
Therefore, it would have been obvious to one of ordinary skill in the art to modify when and how often the electrodes are activated/deactivated in order to control and optimize  the sample preparation and analysis
Regarding claims 13-15, Stern does not explicitly disclose the number of electrodes. However, Stern does disclose wherein a plurality of electrodes are used (paragraph 120). Therefore, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide the number of electrodes as recited in the instant claims, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
Regarding claims 16-17, Stern does not explicitly disclose the distance between the electrodes. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to space at least two of the one or more first electrodes are spaced at least 1/8 inch apart or least 3/8 inch apart, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 18, the container of Stern implicitly discloses has a third surface and a fourth surface different from said first surface and said second surface (side surfaces perpendicular to the top and bottom surface), wherein said third surface is substantially opposite said fourth surface as shown in at least Figs. 21-25.
However, Stern does not explicitly disclose wherein said heat exchange system is in thermal communication with said third surface or fourth surface. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to place the thermal block in thermal communication with said third surface or fourth surface to mitigate thermal edge effects. In the alternative, it would have been prima facie obvious, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 19, Stern does not explicitly disclose a second heat exchange system in thermal communication with said third surface, and wherein said heat exchange system is in thermal communication with said fourth surface. 
Absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a second thermal block in order to optimize the sample preparation and analysis.
In the alternative, it would have been prima facie obvious, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
The container of Stern implicitly discloses has a third surface and a fourth surface different from said first surface and said second surface (side surfaces perpendicular to the top and bottom surface), wherein said third surface is substantially opposite said fourth surface as shown in at least Figs. 21-25.
However, Stern does not explicitly disclose wherein said thermal block is in thermal communication with said third surface or fourth surface. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to place a second thermal block in thermal communication with said third surface to mitigate thermal edge effects. In the alternative, it would have been prima facie obvious, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796